

116 HR 7679 IH: To amend the Commodity Credit Corporation Charter Act to index the borrowing authority limit of Commodity Credit Corporation for inflation, and for other purposes.
U.S. House of Representatives
2020-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7679IN THE HOUSE OF REPRESENTATIVESJuly 20, 2020Mr. Crawford introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Commodity Credit Corporation Charter Act to index the borrowing authority limit of Commodity Credit Corporation for inflation, and for other purposes.1.Indexing borrowing authority limit of Commodity Credit Corporation for inflationSection 4(i) of the Commodity Credit Corporation Charter Act (15 U.S.C. 714b(i)) is amended by striking in the aggregate $30,000,000,000. and inserting the following: in the aggregate, for each fiscal year preceding fiscal year 2021, $30,000,000,000 and beginning with fiscal year 2021, $68,000,000,000. Beginning with fiscal year 2021, the amount referred to in the preceding sentence shall be increased each fiscal year based on the percentage increase in the consumer price index for all urban consumers (all items; United States city average), over the preceding fiscal year.. 